                                                                                                 Case 3:21-cv-00066-MMD-CLB Document 17 Filed 04/19/21 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant Wal-Mart Associates, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                 UNITED STATES DISTRICT COURT
                                                                                          11                                   FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               CHRISTOPHER NELSON, on behalf of                       Case No.: 3:21-cv-00066-MMD-CLB
                                                                                          13   himself and all others similarly situated,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                          Plaintiff,
                                                                                                                                                       STIPULATION AND ORDER FOR AN
                                                                                               vs.                                                       EXTENSION OF TIME TO FILE
                                                                                          15                                                              JOINT CASE MANAGEMENT
                                                                                          16   WAL-MART ASSOCIATES, INC. and DOES                                 REPORT
                                                                                               1 through 50, inclusive,
                                                                                          17                                                                     (FIRST REQUEST)
                                                                                                                      Defendant(s).
                                                                                          18

                                                                                          19

                                                                                          20          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Christopher Nelson (“Plaintiff”) and
                                                                                          21   Defendant Wal-Mart Associates, Inc. (“Defendant”), by and through their respective counsel of
                                                                                          22   record, hereby request and stipulate to extend the time for the parties to submit their Joint Case
                                                                                          23   Management Report. (ECF No. 13.) The current deadline to file the Joint Case Management Report
                                                                                          24   is April 19, 2021. (ECF No. 13.) The parties request an extension of time up to and including April
                                                                                          25   29, 2021 to file. This is the parties’ first request for an extension of time.
                                                                                          26          Good cause exists to extend the deadline to file the parties’ Joint Case Management Report.
                                                                                          27   On April 13, 2021, the parties met and conferred to discuss the content of the Joint Case Management
                                                                                          28   Report as well as conduct the FRCP 26(f) discovery conference wherein they discussed conducting
                                                                                                Case 3:21-cv-00066-MMD-CLB Document 17 Filed 04/19/21 Page 2 of 2



                                                                                           1   discovery in this matter and the parameters to include in the Joint Case Management Report. The
                                                                                           2   parties have yet to come to an agreement on several of the provisions within the Joint Case
                                                                                           3   Management Report and would like the additional time to discuss the proposed language with their
                                                                                           4   respective clients and see if they can come to some form of resolution before submitting multiple
                                                                                           5   positions for the Court’s consideration. As such, the parties stipulate to an extension of ten (10) days
                                                                                           6   to afford the parties a reasonable period of time to further meet and confer on the content of the
                                                                                           7   proposed Joint Case Management Report.
                                                                                           8          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           9   DATED this 16th day of April, 2021.              DATED this 16th day of April, 2021.
                                                                                          10   THIERMAN BUCK LLP                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                                    P.C.

                                                                                          12   /s/ Leah L. Jones                                /s/ Dana B. Salmonson
                                                                                               Mark R. Thierman                                 Anthony L. Martin
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Nevada Bar No. 8285                              Nevada Bar No. 8177
                                                         Telephone: 702.369.6800




                                                                                               Joshua D. Buck                                   Dana B. Salmonson
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Nevada Bar No. 12187                             Nevada Bar No. 11180
                                                                                          15   Leah L. Jones                                    Wells Fargo Tower
                                                                                               Nevada Bar No. 13161                             Suite 1500
                                                                                          16   Joshua R. Hendrickson                            3800 Howard Hughes Parkway
                                                                                               Nevada Bar No. 12225                             Las Vegas, NV 89169
                                                                                          17   7287 Lakeside Drive                              Attorneys for Defendant Wal-Mart Associates, Inc.
                                                                                          18   Reno, NV 89511
                                                                                               Attorneys for Plaintiff Christopher Nelson
                                                                                          19
                                                                                                                                              ORDER
                                                                                          20
                                                                                                      IT IS SO ORDERED.
                                                                                          21

                                                                                          22
                                                                                                                                              UNITED STATES JUDGE
                                                                                          23
                                                                                                                                                April 19, 2021
                                                                                          24                                                  DATED
                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                  2
